UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
BRADLEY E. GREEN,
                                                                MEMORANDUM & ORDER
                          Plaintiff,                            17-CV-5422 (DRH) (ARL)
        -against-

PAUL HINDS, TRICIA DANIEL, SEAN
CADDELL, PAM PHELAN, SHANE REESE,
DENISE MOORE, CAROL MUSOKOTOWANE
and CAROL BROWN,

                           Defendants.
-------------------------------------------------------X

APPEARANCES:

For Plaintiff:
Abrams, Fensterman, Fensterman, Ferrara. Wolf & Carone, LLP
1 MetroTech Center Suite 1701
Brooklyn, New York 11201
By:    Justin T. Kelton, Esq.

For Defendants Paul Hinds, Tricia Daniel, Sean Caddell, Pam Phelan, Shane Reese, Denise
Moore, and Carol Musokotowane
Richard P. Donoghue
United States Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, New York 11722
By:    Diane C. Leonardo, A.U.S.A.



HURLEY, Senior District Judge:

        Presently before the Court are objections by plaintiff Bradley E. Green (“Green” or

Plaintiff”) to the Report and Recommendation, dated December 10, 2018 (“R&R”), of

Magistrate Judge Arlene R. Lindsay recommending that the motion to dismiss by Defendants

Sean Caddell (“Caddell”), Tricia Daniels (“Daniels”), Paul Hinds (“Hinds”), Denise Moore



                                                 Page 1 of 13
(“Moore”), Carol Musokotowane (“Musokotowane”), Pam Phelan (“Phelan”), and Shane Reese

(“Reese”) (collectively “ USPS Defendants”)1 be granted. For the reason set forth below, the

Court adopts the R & R of Judge Lindsay and grants the USPS Defendants’ motion to dismiss.

                                                BACKGROUND

I.         Factual Background

           The following factual allegations are taken from the complaint (“Compl.”).

           Plaintiff commenced this action “to recover damages for defamation and intentional

infliction of emotional distress caused by the Defendants’ false and malicious attacks against

Plaintiff, who was a longtime and well-respected employee of the United States Postal Service

(the “USPS”) before the Defendants’ smear campaign led directly to his termination.” (Compl. ¶

1.) After a promotion in October 2015 to the position of Supervisor of Customer Relations,

Plaintiff was transferred to the Brentwood Post Office, where Defendant worked, with the

mission to clean up that branch. (Id. ¶ 2.) Defendants “resented Plaintiff’s mission and feared

what it might reveal about their conduct, so they conspired to stop Plaintiff at all costs, and

concocted a scheme designed to destroy Plaintiff’s reputation, career and life.” (Id. ¶ 3, see also

id. ¶ 28.) As part of this plan, Defendants “invented and circulated vicious rumors, falsely

claiming both orally and in writing that Plaintiff had said and/or done vile racist, sexist, or

otherwise extremely offensive and illegal things.” (Id. ¶ 4; see id. ¶¶ 28-72.) Brown, “a Financial

Secretary of the National Association of Letter Carriers and former employee of the USPS,” is

claimed to be the driving force behind this campaign. (Id. ¶¶ 15, 30-36.)




1
     The USPS Defendants and defendant Carol Brown (“Brown”) are collectively referred to as Defendants.

                                                   Page 2 of 13
         In February 2017, Plaintiff was informed that complaints had been filed against him

alleging he was racist, sexist and had created a hostile work environment; the complaints were

apparently based on the rumors spread by Defendants. An investigation ensued. It is alleged that

the investigation was “not conducted in an appropriate, confidential, and/or good faith manner,”

with Brown inserting herself into the investigation “even though she was not an employee of

USPS and was not assigned by the USPS to conduct any official investigation.” (Compl. ¶¶75-

84.) Examples of the alleged improper manner in which the investigation was conducted include

“Brown and/or the USPS” ignoring exculpatory evidence, sharing writings concerning witness

interviews, and sharing witness statements “with third parties who had no legitimate business

need to review such information.” (Id. ¶¶78-88.) On June 2, 2017, the USPS issued a “Notice of

Proposed Removal” to Plaintiff which “contained false and defamatory claims about Plaintiff,

and conclusively demonstrates that the Defendants’ false rumors about Plaintiff led directly to

the loss of Plaintiff’s career,” as he was terminated in November 2017. (Id. ¶¶89-93)

II.      Procedural Background

         In August 2017, Green commenced an action against Defendants in the Supreme Court of

the State of New York, County of Suffolk, by means of a summons with notice, a procedure

authorized under New York law.2 The summons with notice contained the following description

of the nature of the action:

      The nature of this action is Defamation by Slander and Libel. Specifically, upon
      information and belief, each Defendant made false oral statements of fact to at least
      one other person, as well as written false statements of fact to at least one other
      person, regarding plaintiff, which resulted in Plaintiff receiving a “Notice of
      Removal” from his position as supervisor with the United States Postal Service

2
  See N.Y. CPLR § 304 (“An action is commenced by filing a summons and complaint or summons with notice . . . .
If the complaint is not served with the summons, the summons shall contain or have attached thereto a notice stating
the nature of the action and the relief sought . . . .”)

                                                  Page 3 of 13
   (“USPS”), and because of which Plaintiff is currently fighting termination of his job
   and livelihood. The stress of these false accusations and resulting treatment of
   Plaintiff at his place of employment had led to a medical condition requiring leave
   from Plaintiff’s employment, even while he fights these false, coordinated
   accusations intentionally designed to cost him his career at USPS.

   Upon information and belief, Defendants made statements to USPS management that
   Plaintiff made obscene and offensive comments including but not limited to calling
   staff and colleagues “porch monkeys,” “niggers,” “faggot,” “princess,” “spic,”
   “bitch,” and “pieces of shit.” Defendants also accused Plaintiff of engaging in smear
   campaigns on Facebook. All of these accusations are false.

   These statements were made orally and then reduced to writing, and signed by the
   Defendants. These statements are the basis for the “Notice of Removal” from his
   employer that Plaintiff received on June 2, 2017.

(DE 1 at 5-7.)

       On September 15, 2017 the USPS Defendants filed a notice of removal together with a

certification signed by the United States Attorney’s office indicating that Defendants were acting

within the scope of their employment at the time of the incidents from which the claim arose.

(DE 1.) After the certification was filed, the United States learned that Brown had retired before

the occurrence of the incidents alleged in the complaint but was still an officer of the USPS

union during the period at issue. (USPS Defs.’ Mem. at 1 n.1.)

       On December 27, 2017, Plaintiff file a complaint (DE 6); thereafter Defendant moved to

dismiss (DE 31). The motion was referred to Judge Lindsay who issued an R&R recommending

that the motion be granted as the certification was proper, the court lacks subject matter

jurisdiction to entertain the defamation claim and a claim for intentional infliction of emotional

distress was not properly pleaded. (DE 32.) On January 7, 2019, Plaintiff filed objections

thereto.




                                           Page 4 of 13
                                          DISCUSSION

I.     Applicable Standards

       A.      Review of a Report and Recommendation

       Federal Rule of Civil Procedure 72(b) provides that when a magistrate judge issues a

report and recommendation on a matter “dispositive of a claim or defense of a party,” the district

court judge shall make a de novo determination of any portion of the magistrate judge’s

disposition to which specific written objection has been made. Fed. R. Civ. P. 72(b). Here,

Plaintiff essentially challenges the entirety of Judge Lindsay’s R & R. Specifically, he contends

that Judge Lindsay erroneously concluded that the USPS Defendants’ conduct was within the

scope of their employment, incorrectly found that Green was required to pursue administrative

remedies and incorrectly recommended dismissal of the claim for intentional infliction of

emotional distress. (Pl.’s Obj. at 2-3.) Accordingly, the Court shall conduct a de novo review of

the R&R.

       B.      Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

       A case may properly be dismissed for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) “when the district court lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). “In contrast to the standard for a

motion to dismiss for failure to state a claim under Rule 12(b)(6), a ‘plaintiff asserting subject

matter jurisdiction has the burden of proving by a preponderance of the evidence that it exists.’ ”

MacPherson v. State St. Bank & Trust Co., 452 F. Supp. 2d 133, 136 (E.D.N.Y. 2006) (quoting

Reserve Solutions Inc. v. Vernaglia, 438 F. Supp. 2d 280, 286 (S.D.N.Y. 2006)), aff’d, 273 F.

App’x 61 (2d Cir. 2008); accord Tomaino v. United States, 2010 WL 1005896, at *1 (E.D.N.Y.

Mar. 16, 2010). “In resolving a motion to dismiss for lack of subject matter jurisdiction, the



                                            Page 5 of 13
Court may consider affidavits and other materials beyond the pleadings to resolve jurisdictional

questions.” Cunningham v. Bank of New York Mellon, N.A., 2015 WL 4101839, * 1 (E.D.N.Y.

July 8, 2015) (citing Morrison v. Nat’l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008)).

       C.      Motion to Dismiss Pursuant to Fed. R. of Civ. P. 12(b)(6)

       In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a cause of action, a court should “draw all reasonable inferences in Plaintiff[‘s] favor,

assume all well-pleaded factual allegations to be true, and determine whether they plausibly give

rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)

(internal quotation marks omitted). The plausibility standard is guided by two principles.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir. 2009).

       First, the principle that a court must accept all allegations as true is inapplicable to legal

conclusions. Thus, “threadbare recitals of the elements of a cause of action supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Although “legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.” Id. at 679.

A plaintiff must provide facts sufficient to allow each named defendant to have a fair

understanding of what the plaintiff is complaining about and to know whether there is a legal

basis for recovery. See Twombly, 550 U.S. at 555.

       Second, only complaints that state a “plausible claim for relief” can survive a motion to

dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’ but asks

for more than a sheer possibility that defendant acted unlawfully. Where a complaint pleads facts



                                            Page 6 of 13
that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line’ between

possibility and plausibility of ‘entitlement to relief.’ ” Id. at 678 (quoting Twombly, 550 U.S. at

556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007). Determining whether a complaint plausibly states a claim for relief is “a context specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

       D.      The Scope of Employment Certification

               1.      Background

       Under the Federal Tort Claims Act (“FTCA”), as amended by the Westfall Act, the

remedy against the United States under the FTCA for tortious acts committed by employees

acting within the scope of employment is exclusive of any other civil action or proceeding

against the employee. 28 U.S.C. § 2679(b)(1). When the Attorney General certifies that the

tortious acts alleged against a federal employee were committed while the employee was acting

within the scope of employment, the United States is to be substituted as defendant for the

employee. Id. § 2679(d)(1). For actions pending in a state court, the United States is to be

substituted as defendant upon certification by the Attorney General that the employee was acting

within the scope of employment and the case is to be removed to federal court. Id. § 2679(d)(2);

see Osborn v. Haley, 549 U.S. 225, 233-34 (2007).

       A district court will conduct de novo review of a § 2679(d) certification if
       plaintiffs “allege with particularity facts relevant to the scope-of-employment
       issue.” McHugh v. University of Vermont, 966 F.2d 67, 72, 74 (2d Cir.1992); see
       also Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 436–37, 115 S. Ct. 2227,
       132 L.Ed.2d 375 (1995). In conducting such review, the district court applies state
       law principles pertaining to when intentional torts conduct falls within the scope
       of a party’s employment. See McHugh, 966 F.2d at 75; Cronin v. Hertz Corp.,
       818 F.2d 1064, 1065 (2d Cir.1987). The court must view the tortious conduct in
       the light most favorable to plaintiff, but it makes its own findings of fact with
       respect

                                            Page 7 of 13
       to the scope of the tortfeasor’s employment and, in so doing, the court may rely
       on evidence outside the pleadings. See McHugh, 966 F.2d at 74–75.

Bello v. U.S., 93 F. App’x 288, 289–90 (2d Cir. 2004). A plaintiff challenging the scope of

employment determination must come forward with particular facts establishing the defendant

employees were not in fact acting within the scope of their employment. Regnante v. Sec. &

Exch. Officials, 134 F. Supp. 3d 749, 768 (S.D.N.Y. 2015).

        In accordance with the Supreme Court’s decision in Osborn, the scope of employment

inquiry in a case alleging defamatory statements “addresses whether [those] statements were

made ‘on duty at the time and place of an ‘incident alleged in a complaint.’” Bowles v. United

States, 685 F. App’x 21, 23 (2d Cir. 2017) (quoting Osborn, 549 U.S. at 247.) “The truth or

falsity of the statements is not then at issue. ‘Were it otherwise, a federal employee would be

stripped of suit immunity not by what the court finds, but by what the complaint alleges.’ And ‘it

would make scant sense to read the Act as leaving an employee charged with intentional tort to

fend for himself when he denies wrongdoing and asserts that he engaged in only proper behavior

occurring wholly within the scope of his office or employment.’” Id. (quoting Osborn, 549 U.S.

at 247-48). So too, allegations that a defendant acted “maliciously or for purposes of retaliation”

do not play a part in the scope of employment determination. See id. at 24 (citing Osborn, 549

U.S. at 250-51). In other words, whether the alleged statements were made in the scope of

employment “does not address the merits of the defamation claim, but the threshold question of

whether the [employee] – rather than the United States – need defend claims relating to those

statements.” Id. (citing Osborn, 549 U.S. at 238-39).




                                           Page 8 of 13
                2.      Discussion

        Preliminarily, the Court will address Plaintiff’s argument that there were “[s]ignificant

[d] fficiencies” in the certification. (Pl.’s Obj. (DE 34) at 9.)


        The first such asserted “deficiency” is that the certification attached to the Notice of

Removal was “premature” (Pl.’s Mem. in Opp. (DE17) at 1), because it was “filed before Mr.

Green’s Complaint had been served and, therefore before the Defendants or the Government had

any basis to know whether the acts that formed the bases of Mr. Green’s claims were actually

within the scope of the USPS Defendants’ employment . . . .” (Pl.’s Obj. at 9 (emphasis in

original).) The Court finds this argument unpersuasive in view of the notice portion of Summons

with Notice. Specifically, the statement in the notice that “each Defendant made false oral

statements of fact to at least one other person, as well as written false statements of fact to at

least one other person, regarding plaintiff, which resulted in Plaintiff receiving a “Notice of

Removal” from his position as supervisor with the United States Postal Service (“USPS”), and

because of which Plaintiff is currently fighting termination of his job and livelihood” provides a

reasonable basis to conclude the action concerned statements made by the defendants to the

employer which led to Plaintiff’s termination.

        The second alleged “deficiency” relates to the inclusion of Brown in the certification.

Plaintiff’s argument, unsupported by any case law, is that the certification’s incorrect inclusion

of Brown demonstrates that the “Government simply filed a certification as a matter of course,

without regard to the facts of this case.” (Pl.’s Obj. at 10.) Perhaps if Brown had been a stranger

to the USPS this argument might have some merit. But she was not a stranger as she was retired

from the USPS and continued to maintain a role as a Union Representative. That, and the fact




                                             Page 9 of 13
that the government was forthright in bringing its error to the attention of the Court, requires the

rejection of Plaintiff’s argument.

       The Court now turns to Plaintiff’s assertion that the R&R misapplied New York law and

misconstrued the complaint’s factual allegations leading to the erroneous conclusion that the

conduct of the USPS Defendants was within the scope of their employment.

       Here, Plaintiff has failed to allege with particularity facts relevant to the scope of

employment issue and therefore de novo review of the employment certification is not warranted.

Assuming arguendo that de novo review of the certification is appropriate, the Court finds that

plaintiff has not sustained his “burden of showing the certification was improper.” Catania v.

Herbst, 916 F. Supp. 2d 266, 269 (E.D.N.Y. 2013).

       Under New York an employee's tortious acts fall within the scope of his employment if

“done while the servant was doing his master's work, no matter how irregularly, or [in] disregard

of instructions.” Pizzuto v. County of Nassau, 239 F. Supp. 2d 301, 313 (E.D.N.Y. 2003)

(quoting Riviello v. Waldron, 47 N.Y.2d 297, 418 N.Y.S.2d 300, 391 N.E.2d 1278, 1281 (1979))

(internal quotation marks omitted). In making that determination, courts consider the following

factors: “ ‘(1) whether the time, place and occasion for the act was connected to the employment;

(2) the history of the employer-employee relationship in actual practice; (3) whether the act is

one commonly done by such an employee; (4) the extent to which the act departs from normal

methods of performance; and (5) whether the act was one that the employer could reasonably

have anticipated.’ ” Asto v. Mirandona, 372 F. Supp. 2d 702, 707 (E.D.N.Y. 2005) (quoting

Bello, 93 F. App’x at 289 (citing Riviello v. Waldron, 418 N.Y.S.2d 300 (1979)); see also

Pizzuto, 239 F. Supp. 2d at 313.




                                           Page 10 of 13
       Applying the foregoing, the certification in this matter was properly made. First, there is

nothing to indicate that any of the alleged statements were made at a place other than the place of

employment, i.e. postal facilities. The allegations with respect to the alleged defamatory

statements, whether written or oral, made either to initiate the investigation into Plaintiff or

during the course of that investigation, which statements reported alleged discriminatory and

inappropriate remarks made by a supervisor during the course of employment are acts that an

employer can not only reasonably anticipate but should encourage, inter alia, in view of the

various employment discrimination laws. They also fall within the category of an acts that

employees commonly engage in. So too, statements by the USPS Defendants about their work

environment and supervisor made to Brown, a union representative, are properly characterized as

both “commonly done” and “reasonably anticipated.” While the complaint does assert that

Moore “likely” spread a “rumor" to “third parties” (Compl. ¶ 60) and that Musokotowane told

“at least one third party” (Comp. ¶ 70), Plaintiff fails in his burden of demonstrating the

certification was improper given the absence of any specifics as to the identity of the third party

and where the communication took place.

       Having determined that the certification was proper, the United States is properly

substituted as Defendant in lieu of the USPS Defendants.

       E.      Subject Matter Jurisdiction

       In her R & R, Judge Lindsay recommended that the case be dismissed for lack of

jurisdiction for two reasons. First, the waiver of sovereign immunity set forth in the FTCA does

not apply to defamation claims as they are specifically excluded under the statute. (R & R at 16.)

Second, even if the defamation claims were permissible, Green failed to exhaust his

administrative remedies are required by 29 U.S.C. §§ 2401(a), 2675(a). Plaintiff’s objection to



                                            Page 11 of 13
this portion of the R &R is premised on the argument that his “claims are properly asserted

against the USPS Defendants (as opposed to the United States) and accordingly [he] was not

obligated to undertake any administrative procedures prior to filing.” (Pl.’s Obj. at 2, see also id.

at 10). As the Court has determined that substitution of the United States for the USPS

Defendants was proper, this ground is rejected and Judge Lindsay’s R & R on this issue is

confirmed.

        F.      The Claim for Intentional Infliction of Emotional Distress.

        Plaintiff challenges both grounds upon which Judge Lindsay recommended dismissal of

the claims for intentional infliction of emotional distress, i.e., that Plaintiff failed to meet the

pleading requirements and that it is falls within the ambit of his claim for defamation.

        “To state a claim for intentional infliction of emotional distress a party must allege ‘(1)

extreme and outrageous conduct, (2) intent to cause severe emotional distress, (3) a causal

connection between the conduct and the injury, and (4) severe emotional distress.’” Sesto v.

Slaine, 171 F. Supp. 3d 194, 201-02 (S.D.N.Y. 2016) (quoting Bender v. City of New York, 78

F.3d 787, 790 (2d Cir. 1996). The bar for pleading this claim is “extremely high” and the

conduct alleged must be “so outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized society.” Id. (internal quotations marks omitted). “Even where a defendant is alleged to

have acted ‘with an intent which is tortious or even criminal, or has intended to inflict emotional

distress, or has even engaged in conduct that has been characterized by malice, or a degree of

aggravation which would entitle the plaintiff to punitive damages for another tort, there can be

no claim if the conduct at issue is not utterly reprehensible.’” Ostrowsky v. Depart. of Educ. of

NYC, 2013 WL 5963137, at *11 (E.D.N.Y. Nov. 7, 2013) (quoting Freedom Calls Found. v.



                                             Page 12 of 13
Bukstel, 2006 WL 2792762, at *3 (E.D.N.Y. Sept.7, 2006). “Defamatory statements—even when

motivated by a desire to see an employee terminated or prevented from securing new

employment—are generally not sufficiently extreme and outrageous to support a claim of

intentional infliction of emotional distress.” Id.

       The allegations in the Complaint fail to meet this exacting standard. Moreover, Plaintiff

has not plead any facts beyond those necessary to sustain his claims for defamation. Finally, this

claim is subject to administrative exhaustion pursuant to 28 U.S.C. 2675(a). As Plaintiff has not

exhausted, it is also dismissed due to lack of subject matter jurisdiction.

                                          CONCLUSION

       The R & R of Judge Lindsay is adopted and the motion of the USPS Defendants to

dismiss is granted.

       SO ORDERED.

Dated: Central Islip, New York                         s/ Denis R. Hurley
       February 14, 2019                              Denis R. Hurley
                                                      United States District Judge




                                            Page 13 of 13
